Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered June 15, 1983, convicting him of attempted robbery in the first degree and attempted burglary in the first degree, upon a plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.